Case 3:21-cv-00142-JAG Document7 Filed 04/22/21 Page 1 of 1 PagelD# 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

PATRICK BARNES,
Plaintiff,

Vv. Civil Action No. 3:21ev142

CAPITAL ONE BANK (USA), N.A.,
Defendant.

FINAL ORDER
On April 21, 2021, the plaintiff filed a notice of dismissal pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A)(i). (ECF No. 6.) The Court acknowledges this voluntary dismissal and
DIRECTS the Clerk to close this case.
Itis so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

 

 

 

___isf k_/.
Date: 22 April 2021 John A. Gibney, Inf 2
Richmond, VA United States District Judge

 
